Citation Nr: 0947900	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-21 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hiatus hernia.

2.  Entitlement to service connection for residuals, below 
the knee amputation, left leg, to include as secondary to 
service-connected residuals, cold injury, left lower 
extremity.

3.  Entitlement to a temporary total disability rating for a 
period of convalescence following left leg amputation.   

4.  Entitlement to service connection for traumatic arthritis 
of the cervical and thoracic spine.  

5.  Entitlement to service connection for traumatic arthritis 
of both shoulders.

6.  Entitlement to service connection for traumatic arthritis 
of the lumbosacral spine.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1950 to February 1954.  These matters, in part, are 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 1969 rating decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for hiatus hernia and 
arthritis of the cervical and thoracic spine and both 
shoulders.  The Board notes that the RO has adjudicated these 
matters as claims to reopen (according finality to the 
December 1969 rating decision and a requirement of new and 
material evidence to reopen).  As will be explained in 
greater detail in the remand below, the notice of the 1969 
rating decision provided to the Veteran precludes according 
finality to the 1969 denials of the hiatus hernia, cervical 
and thoracic spine, and shoulder claims; therefore, these 
matters are characterized as de novo claims.  These matters 
are also before Board from an August 2004 rating decision 
which denied service connection for traumatic arthritis of 
the lumbosacral spine and a January 2008 rating decision 
which denied service connection for residuals of a below-the-
knee amputation of the left leg, to include as secondary to 
service-connected residuals, cold injury, left lower 
extremity; denied a temporary total (convalescence) rating 
for a period following the amputation; and denied TDIU.  In 
October 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the Veteran's claims file.  At the Travel Board hearing, the 
Veteran sought, and was granted, a 30 day abeyance period for 
the submission of additional evidence.  That period of time 
has elapsed; no additional evidence was received.  Hence, the 
claims will be considered based on the current record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for traumatic arthritis of 
the cervical and thoracic spine, both shoulders, and a 
lumbosacral spine disability as well as the claim for TDIU 
are being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if any action on his part is required.


FINDINGS OF FACT

1.  At the Travel Board hearing in October 2009, the Veteran 
withdrew his appeal seeking service connection for hiatus 
hernia.

2.  The Veteran's below-the-knee amputation of the left leg, 
many years postservice, is not shown to have been due to a 
service-connected disability, i.e., a disability due to 
injury, disease, or event in service, or a disability that 
was caused or aggravated by a service-connected disability, 
to include residuals, cold injury, left lower extremity; 
competent ( medical) evidence shows that the amputation was 
due to nonservice connected severe peripheral vascular 
disease related to more than 36 years of cigarette smoking 
and type 2 diabetes mellitus.





CONCLUSIONS OF LAW

1.  Regarding the claim of service connection for hiatus 
hernia, the criteria for withdrawal of a substantive appeal 
by the appellant are met; the Board has no further 
jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).

2.  Service connection for a below-the-knee amputation of the 
left leg, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  There is no legal entitlement to a temporary total 
disability rating for a period of convalescence following the 
veteran's left leg amputation.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
Since the Veteran has expressed intent to withdraw his appeal 
of service connection for hiatus hernia, further discussion 
of the impact of the VCAA on that matter is not necessary.

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim of service connection for 
residuals, below the knee amputation, left leg, to include as 
secondary to service-connected residuals, cold injury, left 
lower extremity, prior to the initial adjudication of his 
claim.  A March 2007 letter explained the evidence necessary 
to substantiate the claim (to include as secondary to a 
service-connected disability), what is necessary to 
substantiate a claim for a total rating based on 
convalescence, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), this letter informed the 
Veteran of disability rating and effective date criteria.

The Veteran's service treatment records (STRs) are associated 
with the claims file, and pertinent post-service treatment 
records have been secured.  The RO arranged for a VA 
examination in December 2006 (with addendum in October 2007).  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of these claims.

B.  Legal Criteria, Factual Background, and Analysis

Hiatus Hernia

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

On October 28, 2009, the appellant was afforded a Travel 
Board hearing before the undersigned Veterans Law Judge.  At 
the hearing the Veteran indicated (and the transcript of the 
hearing shows) that he was withdrawing his appeal in the 
matter of service connection for hiatus hernia.  This oral 
statement, when transcribed, became a "writing."  Tomlin v. 
Brown, 5 Vet. App. 355 (1993).

The appellant has withdrawn his appeal as to the claim of 
entitlement to service connection for hiatus hernia.  Hence, 
there remains no allegation of error of fact or law as to 
such issue for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review an appeal in this 
matter, and it must be dismissed.

Residuals, Below the Knee Amputation, Left Leg

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

At the outset, it is noteworthy that the claim of service 
connection for left leg amputation is essentially one of 
secondary service connection, i.e., that the amputation was 
required by (for treatment of) a service connected disability 
(and specifically service-connected residuals of a cold 
injury).  It is further noteworthy that diseases implicated 
as etiological factors for the left leg amputation are 
diabetes and peripheral vascular disease; and that it is not 
alleged (or suggested by the record) that diabetes is/should 
be service-connected or that peripheral vascular disease was 
manifested in, or is directly related, to the Veteran's 
service.  Neither disease was manifested in service, and 
diabetes was not manifested in the first postservice year.  
See 38 U.S.C.A. §§ 1110, 1112.  The Veteran's theory of 
entitlement essentially is/appears to be that the peripheral 
vascular disease (or any other disability) that necessitated 
his amputation is a late-appearing complication of (and 
secondary to) his service connected residuals of cold injury 
of the left lower extremity (rated 30 percent).   

The three basic requirements for substantiating a secondary 
service connection claim are:  (a) A disability for which 
service connection is sought (here, amputation); (b) an 
already service connected disability (residuals of cold 
injury); and (c) competent evidence that the already service-
connected disability caused or aggravated the disability for 
which service connection is sought.  38 C.F.R. § 3.310(a).  
The third requirement presents a medical question for which 
competent (medical) evidence is necessary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

A May 2003 VA outpatient treatment report notes that the 
Veteran had a history of smoking 3 packs per day for 40 
years.  A November 2003 VA outpatient treatment report from 
the Podiatry Clinic notes that the Veteran presented with 
complaints of painful nails that hurt when ambulating as well 
as burning stinging in his toes and the ball of his foot.  
This treatment report notes that the Veteran had a history of 
non insulin dependent diabetes mellitus (NIDDM) since 
December 2000 (the December 2006 VA examination report notes 
diagnosis of diabetes in 1996) and includes an assessment of 
NIDDM with peripheral neuropathy and PVD (peripheral vascular 
disease).  VA records show that on October 19, 2006, the 
Veteran underwent left below the knee amputation secondary to 
PVD.  

On December 2006 VA examination, the examiner expressed an 
opinion that the Veteran's left leg amputation was due to 
severe PVD, which is related to his over 36 years of 
cigarette smoking and also to diabetes mellitus type 2 (which 
was diagnosed in 1996); an October 2007 addendum to the 
December 2006 VA examination report reiterates the opinion 
that the amputation was secondary to PVD.  There is no 
competent (medical opinion) evidence to the contrary, i.e., 
indicating that the Veteran's cold injury residuals were an 
etiological factor in his development the amputation-
necessitating PVD (or aggravated such disability).  The VA 
opinions are by medical professionals (a physician's 
assistant and an endocrinologist) who are competent to offer 
opinions on medical questions, reflect awareness of the 
factual record, and are accompanied by rationale (including 
identification of the likely etiology for the PVD).   
Therefore, they are probative evidence in the matter, and are 
persuasive.  The Veteran's own arguments alleging a nexus 
between the PVD which necessitated his left below the knee 
amputation and his service-connected residuals of a left 
lower extremity cold injury are not competent evidence as to 
medical causation.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In the absence of any competent evidence of a nexus between 
the Veteran's service-connected residuals, cold injury, left 
lower extremity and his left leg amputation the preponderance 
of the evidence is the claim of service connection for the 
amputation.  Accordingly, the claim must be denied.

Temporary Total Rating for Convalescence

A total disability rating will be assigned following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected [emphasis added] 
disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence,

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
the necessity for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited), or
(3) Immobilization by cast, without surgery, of one 
major joint or more.

38 C.F.R. § 4.30.

Inasmuch as service connection for residuals of left below 
the knee amputation is denied, and the left leg amputation 
was not in treatment of a service-connected disability, a 
threshold legal requirement for establishing entitlement to 
benefits under 38 C.F.R. § 4.30 is not met, and a temporary 
total rating under those provisions is not warranted.   See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  (Where the 
law is dispositive of the issue before the Board, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.)  


ORDER

The appeal seeking service connection for hiatus hernia is 
dismissed.

Service connection for residuals of a left leg below-the-knee 
amputation, to include as secondary to service-connected 
residuals, cold injury, left lower extremity, is denied.

A temporary total rating for convalescence following left leg 
amputation is denied.


REMAND

Regarding the claims of service connection for traumatic 
arthritis of the cervical and thoracic spine and both 
shoulders, as noted above, the RO has adjudicated these 
matters as claims to reopen, requiring new and material 
evidence.  However, the Veteran has alleged (and a copy of 
the notice to him confirms) that when these matters were 
previously adjudicated in December 1969, although the rating 
decision denied service connection for arthritis of the 
cervical and thoracic spine, and both shoulders, he was 
advised that the disabilities were service-connected but they 
were less than 10 percent disabling.  A September 2004 
written communication from the Veteran reflects his 
contention that he has been under the impression for all 
these years that he was service connected zero percent for 
arthritis spine and shoulder and that he did not elect to 
appeal the 1969 decision since he had a letter that said he 
was granted service connection at zero percent.  He further 
states that, had he known that he was denied service 
connection in 1969, he would have appealed.  Inasmuch as the 
Veteran was erroneously notified, in December 1969, that his 
disabilities were service-connected, and did not receive 
notice of the denial of service connection until May 2004, 
this was a due process defect that tolled the attachment of 
finality to the December 1969 rating decision.  Consequently, 
the 1969 rating decision is the decision on appeal, and that 
new and material evidence is not required to reopen the 
claims.  See Edwards v. Peake, 22 Vet. App. 29, 32 (2008).   

The Veteran's DD 214 Form indicates that he received a Combat 
Infantryman Badge (CIB) based on his service during the 
Korean conflict.  The service treatment records (STRs) 
reflect that the Veteran's spine and musculoskeletal 
structure were clinically normal upon enlistment in December 
1950.  An October 1953 treatment report notes that the he 
complained of a three day history of low back pain and that 
he had been experiencing recurrent low back pain since he was 
thrown from a tank in Korea in 1951.  A November 1953 
treatment report notes that the Veteran complained of low 
back pain which had its onset one day previously.  The 
Veteran's January 1954 separation examination report reflects 
that his spine and musculoskeletal structure were clinically 
normal, however, it was also noted that X-rays revealed a 
fairly marked left dorsal scoliosis.  

An October 1969 report of VA orthopedic examination notes 
that the Veteran complained of constant pain in the posterior 
neck region and the area of the thoracic spine for the past 
two years.  He reported that he had experienced aching in 
these areas since 1951 when he was thrown from a tank that 
was struck by a mortar round.  The diagnosis was arthritis of 
the cervical and thoracic spine as well as the shoulders.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1111, 1132.  Clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service will rebut the presumption of 
soundness.  VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Although the 
Veteran was provided with VA orthopedic examination in 
October 1969 with respect to his cervical and thoracic spine 
and bilateral shoulder claims, this examination report does 
not include an opinion regarding the etiology of the 
Veteran's cervical and thoracic spine and bilateral shoulder 
arthritis (and does not include evaluation of the Veteran's 
lumbosacral spine).  Accordingly, a VA examination to 
determine the nature and etiology of his bilateral shoulder 
as well as cervical, thoracic and lumbar spine disorders is 
necessary

Finally, at the October 2009 hearing, the Veteran testified 
that he had received VA treatment as recently as the Monday 
prior to the hearing.  The most recent VA treatment reports 
available for review are dated in July 2009.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession and such records may have 
bearing on the Veteran's claim (and must be secured).  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Consideration of the claim seeking TDIU is deferred pending 
resolution of the claims seeking service connection for 
shoulder and spine disabilities, as they are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify the VA and private providers of 
all treatment and/or evaluation he has 
received for his back complaints since his 
discharge from active duty service in 
February 1954 (records of which are not 
already associated with his claims file) 
and to provide any releases needed to 
secure records of private evaluation 
and/or treatment.  The RO should secure 
for the record copies of the complete 
clinical records from the sources 
identified.  

2.  The RO should then arrange for the 
Veteran to be examined by an orthopedist 
to determine whether his shoulder and/or 
spine arthritis is related to his 
service/events therein.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination.  
Following examination of the Veteran, and 
review of the record, the examining 
physician should provide an opinion 
responding to the following:  

a.  Is there any evidence (or medical 
principle) that renders it undebatable 
from a medical standpoint that the 
Veteran's scoliosis noted at separation by 
X-ray pre-existed service?  Is it a 
congenital or developmental defect (that 
did not increase in severity during 
service) ?  

b.  Is it at least as likely as not (i.e., 
a 50 percent or greater probability) that 
the Veteran's arthritis of the spine 
and/or shoulders is related to his 
service, to include the documented trauma 
of being thrown from a tank?  

The examiner must explain the rationale 
for all opinions offered.  

3.  The RO should then re-adjudicate the 
Veteran's claims of service connection for 
bilateral shoulders and cervical, thoracic 
and lumbar spine arthritis as well as the 
claim for TDIU (in light of the 
determinations on the service connection 
claims).  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


